Title: To George Washington from Robert Howe, 25 August 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                            Peeks Kill 25th August 1781
                        
                        Every circumstance militates to confirm me in opinion that your Excellency intends
                            marching with the army under your immediate command to the Relief of Virginia, the two Carolina’s & Georgia. I
                            wish you Dear sir in that, as in all other Cases from the Bottom of my soul success, Honour,
                            glory and safety. The wisdom of the measure deserves the highest applause and I anticipate the deliverance of those
                            countries in general, & my own in particular, with a pleasure both Patriotic and
                            personal. At the same time however I have it much to lament that I had not been included in the Details for that service.
                            Perhaps it would be impossible for a military man Even in common Cases of active Operation not to Request his not Bearing
                            a Part in them, but when Here all will probably remain in a state of inactivity, when the war
                            is to be waged in the Vicinity of my own state, and must infalibly progress into it, when my friends & my Country
                            will Expect me to attend your Excellency, & will wonder that I do not, & when malevolence will suppose
                            then upon an occasion so Essentially interesting to me I could not have been left behind had I been worthy to have been
                            taken on, my Anxiety and Mortification is beyond all Expression. When my fortune was in Being it was so remote from this
                            army that I never requested a furlough to attend to it, because to have properly arranged my affairs and to have travel’d
                            backwards & forwards would have requir’d Six or Eight months at least, a length of absence I could never think of
                            asking, nor would I have receiv’d had it been offer’d me; But when Your Excellency was to move with a part of the Army to
                            my native Country, and when commands were not made out by Divisions but by Detail, I should have felt it an obligation,
                            & consider’d it a happiness to have served upon an Occasion so Glorious, and to have Embraced a Military
                                Opportunity of Collecting those Scatter’d Fragments of fortune the Enemy had left me, which
                            trifling as they are, are now the only Barriers between me and poverty Extreme. This last consideration consequential
                            indeed to me could not as I am illegible
                             but have been obvious to you & that it had not its Influence upon a mind like your Excellency’s so
                            fraught with Benevolence as in all other Cases to have attended to the mere Ease and convenience of your officers, leaves
                            me destitute of a hope (tho’ I am not conscious of deserving it) that I am not so fallen in your
                            opinion as to be held by you as unfit for operations of importance however Essentially I may be Personally interested in
                            them. Of this sir you may be assured that thro’ the whole course of a life adverse in almost every Circumstance to
                            Felicity, & disapointed as I have been in almost every darling wish of my heart, my peace never receiv’d so deep a
                            wound as the present circumstance has given it. It shall not however Even for a moment Call off my attention from my Duty
                            in this Department such as it may be, nor in the least abate that
                            Zeal to promote your Excellency’s Honour and happiness that has Ever activated my Bosom, for I have
                            felt, and do feel for you, a Personal Esteem and Affection, & have the highest Reverence for your Publick
                            Character and Conduct, & to deserve your applause has been and is, among the most Earnest wishes of my heart. This
                            Having been, and being the case, How Poignant must be my anxiety when circumstances indicate so strongly, that you Sir
                            suppose me unworthy of a drust which interest, inclination, ambition & Duty to my Native
                            Country Combine to Render inexpressibly desirable to me. Pardon Dear Sir the liberty I have taken in this address, I
                            am writing in Confidence to my General, whose Candour I know will applaud me for feelings I should have wanted Sensibility
                            not to have been impress’d with, & sincerity not to have Declared. With Repeated wishes for
                            your Glory and happiness & with the most affectionate Respect I have the Honour to be Dear sir your Excellencys
                            most obt hum. servt
                        
                            Robt Howe
                        
                    